 

Exhibit 10.2

 

STOCKHOLDERS AGREEMENT

 

(PositiveID Corporation, Holdings ENG, LLC and E-N-G Mobile Systems, Inc.)

 

THIS STOCKHOLDERS AGREEMENT (this “Agreement”), is made as of June 12, 2017, by
and among PositiveID Corporation, a Delaware corporation (“Seller”), Holdings
ENG, LLC, a Florida limited liability company (“Purchaser”) and E-N-G Mobile
Systems, Inc., a California corporation (the “Company”).

 

WHEREAS, the Seller, Purchaser and Company are parties to a Stock Purchase
Agreement of even date herewith (the “Purchase Agreement”), pursuant to which
the Purchaser has agreed to purchase shares of the Series A Convertible
Preferred Stock of the Company, par value $0.001 per share (“Series A Preferred
Stock”); and

 

WHEREAS, the Seller and the Company desire to further induce the Purchaser to
purchase the Series A Preferred Stock.

 

NOW, THEREFORE, the Seller, Purchaser and Company agree as follows:

 

1. Definitions.

 

“Affiliate” means, with respect to a Stockholder, any other person or entity who
directly or indirectly, controls, is controlled by or is under common control
with such Stockholder, including, without limitation, any general partner,
managing member, officer or director of such Stockholder.

 

“Capital Stock” means (a) shares of Common Stock and Series A Preferred
Stock,whether now outstanding or hereafter issued in any context; (b) shares of
Common Stock issued or issuable upon conversion of Series A Preferred Stock; and
(c) shares of Common Stock issued or issuable upon exercise or conversion, as
applicable, of stock options, warrants or other convertible securities of the
Company, in each case now owned or subsequently acquired by a Stockholder, or
its successors or Permitted Transferees. For purposes of the number of shares of
Capital Stock held by a Stockholder (or any other calculation based thereon),
all shares of Series A Preferred Stock shall be deemed to have been converted
into Common Stock at the then-applicable conversion ratio.

 

“Common Stock” means shares of Common Stock of the Company, $0.001 par value per
share.

 

“Company Subscription Notice” means written notice from the Company to the
Stockholders of the Company’s intent to exercise its Right of First Refusal as
to some, all or none of the Transfer Stock with respect to any Proposed
Stockholder Transfer.

 

“Company Undersubscription Notice” means written notice from the Company to the
Stockholders that the Exercising Stockholders have not exercised the option to
purchase all of the Transfer Stock subject to the Secondary Refusal Right by the
Stockholder Subscription Deadline.

 

1 │ Page

  

 

“Exercising Stockholder” means those Stockholders who fully or partially
exercised their Secondary Refusal Right prior to or on the Stockholder
Subscription Deadline.

 

“Permitted Transferees” means any person or entity identified under Subsection
4(c) or Subsection 4(d) and who are not identified under Subsection 4(e).

 

“Proposed Stockholder Transfer” means any assignment, sale, offer to sell,
pledge, mortgage, hypothecation, encumbrance, disposition of or any other like
transfer or encumbering of any Transfer Stock (or any interest therein) proposed
by a Stockholder.

 

“Proposed Transfer Notice” means written notice from a Stockholder to the
Company and all other Stockholders setting forth the terms and conditions of a
Proposed Stockholder Transfer.

 

“Prospective Transferee” means any person to whom a Stockholder proposes to make
a Proposed Stockholder Transfer.

 

“Right of First Refusal” means the right, but not an obligation, of the Company,
or its Permitted Transferees, to purchase some or all of the Transfer Stock with
respect to a Proposed Stockholder Transfer, on the terms and conditions
specified in the Proposed Transfer Notice.

 

“Secondary Refusal Right” means the right, but not an obligation, of each
Stockholder to purchase up to its pro rata portion (based upon the total number
of shares of Capital Stock then held by all Stockholders) of the Transfer Stock
not purchased by the Company pursuant to the Right of First Refusal, on the
terms and conditions specified in the Proposed Transfer Notice.

 

“Stockholder” means Seller and Purchaser, respectively, each person to whom the
rights of a Stockholder are assigned pursuant to Subsection 4(c) and Subsection
4(d), each person who hereafter becomes a signatory to this Agreement pursuant
to Subsection 4(h) and any one of them, as the context may require. Such
assignees shall be set forth on Schedule 1.

 

“Stockholder Subscription Deadline” means thirty (30) days after the delivery of
the Proposed Transfer Notice.

 

“Stockholder Subscription Notice” means written notice from a Stockholder to the
Company and all other Stockholder(s) that such Stockholder intends to exercise
its Secondary Refusal Right as to its portion of the Transfer Stock with respect
to any Proposed Stockholder Transfer.

 

“Stockholder Undersubscription Notice” means written notice from a Stockholder
to the Company and all other Stockholder(s) that such Stockholder intends to
exercise its option to purchase all or any portion of the Transfer Stock not
purchased pursuant to the Right of First Refusal or the Secondary Refusal Right.

 

2 │ Page

  

 

“Transfer Stock” means shares of Capital Stock owned by a Stockholder, or issued
to a Stockholder after the date hereof (including, without limitation, in
connection with any stock split, stock dividend, recapitalization,
reorganization, or the like).

 

2. Right of First Refusal

 

(a) Grant. Subject to the terms of Section 4(c) and Section 4(d) below, each
Stockholder hereby unconditionally and irrevocably grants to the Company a Right
of First Refusal to purchase all or any portion of Transfer Stock that are the
subject of a Proposed Stockholder Transfer on terms and conditions substantially
similar to (and in no event more favorable than) the terms and conditions set
forth in the Proposed Transfer Notice. Any Stockholder proposing to transfer
Transfer Stock pursuant to a Proposed Transfer Notice shall propose to transfer
all (and not less than all) of the Capital Stock owned by such Stockholder.

 

(b) Notice. Any Stockholder proposing to make a Proposed Stockholder Transfer
must deliver a Proposed Transfer Notice to the Company and all other
Stockholders not later than forty-five (45) days prior to the consummation of
such Proposed Stockholder Transfer. Such Proposed Transfer Notice shall contain
the material terms and conditions (including price and form of consideration) of
the Proposed Stockholder Transfer, the identity of the Prospective Transferee(s)
and the intended date of the Proposed Stockholder Transfer. To exercise its
Right of First Refusal under this Section 2, the Company must deliver a Company
Subscription Notice to all Stockholders within fifteen (15) days after delivery
of the Proposed Transfer Notice. Such Company Subscription Notice shall include:
(i) whether or not the Company is exercising its Right of First Refusal; and
(ii) if the Company is exercising its Right of First Refusal, the number of
shares of Transfer Stock it is intending to purchase, and if applicable, the pro
rata number of shares of Transfer Stock available to each Stockholder for
purchase.

 

(c) Grant of Secondary Refusal Right to Stockholders. Subject to the terms of
Section 4(c) and Section 4(d) below, each Stockholder hereby unconditionally and
irrevocably grants to all other Stockholder(s) a Secondary Refusal Right to
purchase all or any portion of the Transfer Stock not purchased by the Company
pursuant to its Right of First Refusal and in the amounts communicated by the
Company in the Company Subscription Notice. To exercise its Secondary Refusal
Right, a Stockholder must deliver a Stockholder Subscription Notice to the
Stockholders and the Company prior to or on the Stockholder Subscription
Deadline.

 

(d) Undersubscription of Transfer Stock. If options to purchase have been
exercised by the Company and the Stockholder(s) with respect to some but not all
of the Transfer Stock by the Stockholder Subscription Deadline, then the Company
shall, within five (5) days after the Stockholder Subscription Deadline, send a
Company Undersubscription Notice to the Exercising Stockholder(s). Each
Exercising Stockholder shall have an additional right to purchase all or any
part of the balance of any such remaining unsubscribed shares of Transfer Stock
on the terms and conditions set forth in the Proposed Transfer Notice. To
exercise such right, an Exercising Stockholder must deliver a Stockholder
Undersubscription Notice to the Company and to all other Stockholders within ten
(10) days after the Stockholder Subscription Deadline. In the event there are
two (2) or more such Exercising Stockholders that elect to purchase a total
number of remaining shares in excess of the number available, the remaining
shares available for purchase under this Section 2(d) shall be allocated to each
such Exercising Stockholder pro rata based on the number of shares of Transfer
Stock such Exercising Stockholder has elected to purchase pursuant to the
Secondary Refusal Right. If the Secondary Refusal Right is exercised in full by
the Exercising Stockholders, the Company shall immediately notify all the
Stockholders of that fact.

 

3 │ Page

  

 

(e) Forfeiture of Rights. Notwithstanding the foregoing, if the Company Right of
First Refusal and the Stockholder Secondary Refusal Right are not exercised in
full, then the Company and the Stockholders shall be deemed to have forfeited
all rights to purchase any Transfer Stock for that Proposed Stockholder
Transfer, and the selling Stockholder shall be free to sell all, but not less
than all, of the Transfer Stock to the Prospective Transferee on terms and
conditions substantially similar to (and in no event more favorable than) the
terms and conditions set forth in the Proposed Transfer Notice, it being
understood and agreed that (i) any such sale or transfer shall be subject to the
other terms and restrictions of this Agreement; (ii) any future Proposed
Stockholder Transfer shall remain subject to the terms and conditions of this
Agreement; and (iii) such sale shall be consummated within seventy-five (75)
days after receipt of the Proposed Transfer Notice by the Company and, if such
sale is not consummated within such seventy-five (75) day period, subsequent
sales shall be subject to the Right of First Refusal and Secondary Refusal Right
on the terms set forth herein.

 

(f) Closing. The closing of the purchase of Transfer Stock by the Company and
the Stockholder shall take place, and all payments from the Company and the
Stockholder(s) shall have been delivered to the selling Stockholder, by the
later of (i) the date specified in the Proposed Transfer Notice as the intended
date of the Proposed Stockholder Transfer; and (ii) sixty (60) days after
delivery of the Proposed Transfer Notice.

 

3. Effect of Failure to Comply

 

(a) Transfer Void; Equitable Relief. Any Proposed Stockholder Transfer not made
in compliance with the requirements of this Agreement shall be null and void ab
initio, shall not be recorded on the books of the Company or its transfer agent
and shall not be recognized by the Company. Each party hereto acknowledges and
agrees that any breach of this Agreement would result in substantial harm to the
other parties hereto for which monetary damages alone could not adequately
compensate. Therefore, the parties hereto unconditionally and irrevocably agree
that any non-breaching party hereto shall be entitled to seek protective orders,
injunctive relief and other remedies available at law or in equity (including,
without limitation, seeking specific performance or the rescission of purchases,
sales and other transfers of Transfer Stock not made in strict compliance with
this Agreement).

 

(b) Violation of First Refusal Right. If a selling Stockholder becomes obligated
to sell any Transfer Stock to the Company and/or any non-selling Stockholder(s)
under this Agreement and fails to deliver such Transfer Stock in accordance with
the terms of this Agreement, the Company and/or such non-selling Stockholder(s)
may, at their option, in addition to all other remedies they may have, send to
the selling Stockholder the purchase price for such Transfer Stock. Accordingly,
in the case of the Company, the Company shall effect such transfer of the
Transfer Stock to the name of the Company on the Company’s books and in the case
of non-selling Stockholder(s), the Company shall effect such transfer of the
Transfer Stock in the name of such non-selling Stockholder(s) on the Company’s
books. As requested by the non-selling Stockholder(s), the Company many issue
certificates representing the Transfer Stock to the applicable non-selling
Stockholder(s).

 

4 │ Page

  

 

4. Transfers; Assignments and Additional Stockholders.

 

(a) Ownership. Each Stockholder represents and warrants that such Stockholder is
the sole legal and beneficial owner of the shares of Transfer Stock subject to
this Agreement and that no other person or entity has any interest in such
shares.

 

(b) Prohibition of Sale. Notwithstanding anything to the contrary herein, none
of the Stockholders may sell, transfer, encumber, hypothecate or otherwise
directly or indirectly dispose of any Capital Stock during the time period
commencing on the date hereof and ending twelve (12) months thereafter, other
than the sale from the Seller to the Purchaser of the Capital Stock covered
under the option in the Purchase Agreement and the Stock Option Agreement dated
on the date hereof between the Company and the Purchaser.

 

(c) Exempted Transfers. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Section 2 shall not apply (i) upon a transfer
of Transfer Stock by a Stockholder to its Affiliates or (ii) upon a transfer of
Transfer Stock by a Stockholder or a Permitted Transferee made for bona fide
estate planning purposes, either during his or her lifetime or on death by will
or intestacy to his or her spouse, child (natural or adopted), or any other
direct lineal descendant of such Stockholder (or his or her spouse). The
recipients hereunder shall be deemed to be Permitted Transferees and such
Permitted Transferees shall become a party to this Agreement by executing and
delivering an additional counterpart signature page to this Agreement and
thereafter shall be deemed a “Stockholder” for all purposes hereunder.

 

(d) Exempted Offerings. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Section 2 shall not apply to the sale of any
Transfer Stock (a) to the public in an offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended (a “Public
Offering”); or (b) pursuant to a Deemed Liquidation Event (as defined in the
Company’s Articles of Incorporation).

 

(e) Prohibited Transferees. Notwithstanding the foregoing, no Stockholder shall
transfer any Transfer Stock to (i) any entity which, in the determination of the
Company’s Board of Directors, directly or indirectly competes with the Company;
or (ii) any customer, distributor or supplier of the Company, if the Company’s
Board of Directors should determine that such transfer would result in such
customer, distributor or supplier receiving information that would place the
Company at a competitive disadvantage with respect to such customer, distributor
or supplier.

 

(f) Assignment of Rights

 

  (i) The terms and conditions of this Agreement shall inure to the benefit of
and be binding upon the respective successors and permitted assignees of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assignees any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

 

5 │ Page

  

 

  (ii) The rights of the Stockholders hereunder are not assignable except by a
Stockholder to an Affiliate (also deemed to be a Permitted Transferee) and
except as otherwise set forth in Subsections 4(c) and 4(d). Any successor or
Permitted Transferee of any Stockholder shall become a party to this Agreement
by executing and delivering an additional counterpart signature page to this
Agreement and thereafter shall be deemed a “Stockholder” for all purposes
hereunder.         (iii) Except in connection with an assignment by the Company
by operation of law to the acquirer of the Company, the rights and obligations
of the Company hereunder may not be assigned under any circumstances.

 

(g) Prospective Transferee. Any Prospective Transferee who purchases shares of
Transfer Stock in accordance with the terms hereof, may, but shall not be
obligated to, become a party to this Agreement by executing and delivering an
additional counterpart signature page to this Agreement and thereafter, if
elected to become a party to this Agreement, shall be deemed a “Stockholder” for
all purposes hereunder.

 

(h) Additional Stockholder. Notwithstanding anything to the contrary contained
herein, if the Company issues additional shares of the Company’s Series A
Preferred Stock after the date hereof or a Stockholder or its Permitted
Transferee purchases additional shares of Company’s Series A Preferred Stock,
any purchaser of such shares of Series A Preferred Stock shall become a party to
this Agreement by executing and delivering an additional counterpart signature
page to this Agreement and thereafter shall be deemed an “Stockholder” for all
purposes hereunder.

 

(h) Employees or Consultants as Additional Stockholders. In the event that after
the date of this Agreement, the Company issues shares of Common Stock, or
options to purchase Common Stock, to any employee or consultant, which shares or
options would collectively constitute with respect to such employee or
consultant (taking into account all shares of Common Stock, options and other
purchase rights held by such employee or consultant) one percent (1%) or more of
the Company’s then outstanding Common Stock (treating for this purpose all
shares of Common Stock issuable upon exercise of or conversion of outstanding
options, warrants or convertible securities, as if exercised or converted), the
Company shall, as a condition to such issuance, cause such employee or
consultant to execute a counterpart signature page hereto as a Stockholder, and
such person shall thereby be bound by, and subject to, all the terms and
provisions of this Agreement applicable to a Stockholder.

 

(i) Aggregation of Stock. All shares of Capital Stock held or acquired by
affiliated entities or persons shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement and such
affiliated entities or persons may apportion such rights as among themselves in
any manner they deem appropriate.

 

6 │ Page

  

 

(j) Agreement to Lock-Up. Each Stockholder hereby agrees that it will not,
without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the Company’s initial
public offering (the “IPO”) and ending on the date specified by the Company and
the managing underwriter (such period not to exceed one hundred eighty (l80)
days), or such other period as may be requested by the Company or an underwriter
to accommodate regulatory restrictions on (1) the publication or other
distribution of research reports; and (2) analyst recommendations and opinions,
including, but not limited to, the restrictions contained in FINRA Rule
2711(f)(4) or NYSE Rule 472(f)(4), or any successor provisions or amendments
thereto, (a) lend, offer, pledge, sell, contract to sell, purchase any option,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, any shares of Capital Stock held immediately prior
to the effectiveness of the registration statement for the IPO; or (b) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of the Capital Stock,
whether any such transaction described in clause (a) or (b) above is to be
settled by delivery of Capital Stock or other securities, in cash or otherwise.
The foregoing provisions of this Section 4(j) shall not apply to the sale of any
shares to an underwriter pursuant to an underwriting agreement. This lock-up is
not required unless all officers, directors and holders of more than one percent
(1%) of the outstanding Common Stock (after giving effect to the conversion into
Common Stock of all outstanding Series A Preferred Stock) enter into a lock-up
agreement with the same terms and conditions above. The underwriters in
connection with the IPO are intended third-party beneficiaries of this Section
4(j) and shall have the right, power and authority to enforce the provisions
hereof as though they were a party hereto. Each Stockholder further agrees to
execute such agreements as may be reasonably requested by the underwriters in
the IPO that are consistent with this Section 4(j) or that are necessary to give
further effect thereto. In order to enforce the foregoing covenant, the Company
may impose stop-transfer instructions with respect to the shares of Capital
Stock of each Stockholder (and transferees and assignees thereof) until the end
of such restricted period.

 

(k) Legend. Each certificate, instrument, or book entry representing shares of
Capital Stock held by a Stockholder or issued to any Permitted Transferee in
connection with a transfer permitted hereunder shall be notated with the
following legend:

 

THE SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED
HEREBY IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS AND
CONDITIONS OF A STOCKHOLDERS AGREEMENT BY AND AMONG THE CORPORATION AND CERTAIN
HOLDERS OF STOCK OF THE CORPORATION. COPIES OF SUCH AGREEMENT MAY BE OBTAINED
UPON WRITTEN REQUEST TO THE SECRETARY OF THE CORPORATION.

 

Each Stockholder agrees that the Company may instruct its transfer agent to
impose transfer restrictions on the shares notated with the legend referred to
in this Section 4(k) above to enforce the provisions of this Agreement, and the
Company agrees to promptly do so. The legend shall be removed upon termination
of this Agreement and at the request of the holder.

 

7 │ Page

  

 

5. Protective Provisions. In addition to any other rights provided by law, and
in addition to any restrictions imposed by the Company’s Articles of
Incorporation, as amended, or the Company’s Bylaws, as amended, so long as any
shares of Series A Preferred shall be outstanding, the Company shall not,
without first obtaining the affirmative vote or written consent of the holders
of not less than a majority of the then outstanding shares of Series A Preferred
Stock, engage in any of the following acts:

 

(a) file a petition in bankruptcy;

 

(b) create, authorize, authorize the creation of, issue or sell any equity
security, any security convertible into or exercisable for any equity security,
or any rights, options or warrants to subscribe for, purchase or otherwise
acquire Capital Stock;

 

(c) permit any consolidation, reorganization or merger of the Company with or
into any other person;

 

(d) acquire all or substantially all of the properties, assets or capital stock
of any other corporation or entity;

 

(e) sell, lease or otherwise dispose of assets or properties of the Company in
an aggregate amount in excess of $100,000 in any calendar year, other than in
the ordinary course of business;

 

(f) grant any lien on or security interest in any of the Company’s assets other
than in the ordinary course of business;

 

(g) incur any indebtedness for borrowed funds, excluding any draws on the
existing line of credit in the ordinary course of business;

 

(h) create or authorize the creation of any debt security;

 

(i) approve or execute any contract, agreement or lease giving rise to a
financial commitment or obligation of the Company other than in the ordinary
course of business;

 

(j) purchase or redeem or pay any dividend on any capital stock, make any
distribution or authorize a stock split or split-up;

 

(k) increase or decrease the size of the Board of Directors;

 

(l) create, or authorize the creation of, a subsidiary;

 

(m) make any loan or advance to any person, except advances in the ordinary
course of business;

 

(n) guarantee any indebtedness except for trade accounts of the Company arising
in the ordinary course of business;

 

8 │ Page

  

 

(o) make any investment inconsistent with any investment policy approved by the
Board;

 

(p) enter into or be a party to any transaction with (A) any director, officer
or employee of the Company or any “associate” (as defined in Rule 12b-2
promulgated under the Exchange Act) of any such person or (B) any “affiliate”
(as defined in Rule 12b-2 promulgated under the Exchange Act) of the Company;

 

(q) change the principal business of the Company, enter new lines of business,
or exit the current line of business;

 

(r) sell, assign, license, pledge or encumber material technology or
intellectual property, other than licenses granted in the ordinary course of
business;

 

(s) amend the Articles of Incorporation or the By-laws;

 

(t) purchase, option or otherwise acquire any real property or any interest
therein;

 

(u) dissolve, wind-up or cease operations of the Company; or

 

(v) enter into any corporate strategic relationship, joint venture or
partnership.

 

6. Stock Ownership.

 

(a) Authorized Capital Stock. The authorized capital stock of the Company
consists of 2,000 shares of Common Stock, of which 241 shares are issued and
outstanding, and 1,000 shares of Series A Preferred Stock, of which 359 are
issued and outstanding.

 

(b) Current Ownership. On or prior to the date hereof, each set forth on
Schedule I has subscribed for that number of shares of Common Stock and Series A
Preferred Stock representing that percentage of the outstanding shares of Common
Stock and Series A Preferred Stock of the Company as is set forth opposite its
name on Schedule I. The Common Stock and Series A Preferred Stock issued
Stockholders as set forth on Schedule I are the only shares of Common Stock and
Series A Preferred Stock of the Company that are issued and outstanding on the
date hereof.

 

7. Miscellaneous.

 

(a) Term. This Agreement shall automatically terminate upon the earlier of (i)
immediately prior to the consummation of the Company’s IPO; (ii) the
consummation of a Deemed Liquidation Event (as defined in the Articles of
Incorporation, as amended), (iii) upon the affirmative vote or written consent
of all of the Stockholders of the Company; and (iv) in the event there shall
only be one (1) holder of all the issued and outstanding Capital Stock of the
Company.

 

9 │ Page

  

 

(b) Stock Split. All references to numbers of shares in this Agreement shall be
appropriately adjusted to reflect any stock dividend, split, combination or
other recapitalization affecting the Capital Stock occurring after the date of
this Agreement.

 

(c) Dispute Resolution. Any unresolved controversy or claim arising out of or
relating to this Agreement shall be submitted to arbitration by one arbitrator
mutually agreed upon by the parties, and if no agreement can be reached within
thirty (30) days after names of potential arbitrators have been proposed by the
American Arbitration Association (the “AAA”), then by one arbitrator having
reasonable experience in corporate finance transactions and who is chosen by the
AAA. The arbitration shall take place in the San Francisco Bay Area, in
accordance with the AAA rules then in effect, and judgment upon any award
rendered in such arbitration will be binding and may be entered in any court
having jurisdiction thereof. There shall be limited discovery prior to the
arbitration hearing as follows: (a) exchange of witness lists and copies of
documentary evidence and documents relating to or arising out of the issues to
be arbitrated, (b) depositions of all party witnesses, and (c) such other
depositions as may be allowed by the arbitrators upon a showing of good cause.
Depositions shall be conducted in accordance with the California Code of Civil
Procedure, the arbitrator shall be required to provide in writing to the parties
the basis for the award or order of such arbitrator, and a court reporter shall
record all hearings, with such record constituting the official transcript of
such proceedings. The prevailing party shall be entitled to recover all expenses
of any nature incurred in any way in connection with the matter, whether
incurred before arbitration, during arbitration, in an appeal, or in connection
with enforcement of a judgment, including, but not limited to, reasonable
attorney’s fees, costs, and necessary disbursements in addition to any other
relief to which such party may be entitled.

 

(d) Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed delivered (i) two
business days after being sent by registered or certified mail, return receipt
requested, postage prepaid or (ii) one business day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, in each case to the intended recipient as set forth below:

 

If to the Company:

 

E-N-G Mobile Systems, Inc.

2245 Via De Mercados

Concord, California 94520

Attn: Lyle Probst

 

If to Purchaser:

 

Holdings ENG, LLC

12001 Glen Road

Potomac, MD 20854

Attn: Marcia Nass

 

If to Seller:

 

PositiveID Corporation

1690 South Congress Avenue, Suite 201

Delray Beach, Florida 33445

Attn: William J. Caragol

 

If to any new Stockholder:

 

At the address set forth in Schedule 1

 

10 │ Page

  

 

Any party may give any notice, request, consent or other communication under
this Agreement using any other means (including, without limitation, personal
delivery, messenger service, telecopy, first class mail or electronic mail), but
no such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Any party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other parties notice in the manner set forth in this Section. All communications
shall be sent to the respective parties at their address as set forth in the
Purchase Agreement or to such email address, facsimile number or address as
subsequently modified by written notice given in accordance with this Section
7(d).

 

(e) Complete Agreement. This Agreement (including its Schedules) constitutes the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings
relating to such subject matter.

 

(f) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

(g) Amendment; Waiver and Termination. This Agreement may only be amended by the
written consent of the Purchaser, Seller and Company. No waiver of any provision
of this Agreement shall be valid unless in writing and signed by the person
against whom it is sought to be enforced. No waivers of any term, condition or
provision of this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision.

 

(h) Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

(i) Governing Law. This Agreement shall be governed by law of the State of
California (without reference to the conflicts of law provisions thereof).

 

11 │ Page

  

 

(j) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

 

(k) Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which shall constitute one and the same document. This Agreement may be
executed by portable document format or facsimile signatures.

 

(l) Section Headings. The section headings are for the convenience of the
parties and in no way alter, modify, amend, limit, or restrict the contractual
obligations of the parties.

 

(m) Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, each Stockholder
shall be entitled to specific performance of the agreements and obligations of
the Company and a Stockholder hereunder and to such other injunction or other
equitable relief as may be granted by a court of competent jurisdiction.

 

[Remainder of Page Intentionally Left Blank]

 

12 │ Page

  

 

IN WITNESS WHEREOF, the parties have executed this Stockholders Agreement as of
the date first written above.

 

  STOCKHOLDER: POSITIVEID CORPORATION         By: /s/ William J. Caragol        
Name: William J. Caragol         Title: Chief Executive Officer         
STOCKHOLDER: HOLDINGS ENG, LLC         By: /s/ Karim EI-Hibri         Name:
Karim EI-Hibri         Title: Deputy Manager         COMPANY: E-N-G MOBILE
SYSTEMS, INC.         By: /s/ Lyle L. Probst          Name: Lyle L. Probst      
  Title: President

 

SIGNATURE PAGE TO RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

 

 

  

 

SCHEDULE A

STOCKHOLDERS

 

Name and Address  Type of Shares Held  Number of Shares Held         Holdings
ENG, LLC  Series A Preferred  299 12001 Glen Road       Potomac, MD 20854      
        PositiveID Corporation  Series A Preferred  60 1690 South Congress
Avenue       Suite 201       Delray Beach, Florida 33445              
PositiveID Corporation  Common  241 1690 South Congress Avenue       Suite 201 
     Delray Beach, Florida 33445      

 

 

  

 

SCHEDULE I

 

 

  

│ 

